ACCEPTED
                                                                                        12-15-00083-CV
                                                                           TWELFTH COURT OF APPEALS
                                                                                         TYLER, TEXAS
                                                                                    9/1/2015 4:43:20 PM
                                                                                          CATHY LUSK
                                                                                                 CLERK

                                 No. 12-15-00083

                                                                       FILED IN
                                                                12th COURT OF APPEALS
                    In the Twelfth District Court of    Appeals      TYLER, TEXAS
                                  Tyler, Texas                   9/1/2015 4:43:20 PM
                                                                       PAM ESTES
                                                                         Clerk
                            CARRIZO OIL & GAS, INC.,
                                  Appellant,

                                          v.

                    BARROW-SHAVER RESOURCES COMPANY,
                               Appellee.


                    On Appeal from the 7th Judicial District Court
                                Smith County, Texas
                               Cause No. 12-2565-A


      APPELLANT’S UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLANT’S BRIEF

      Appellant Carrizo Oil & Gas, Inc. (“Carrizo”) respectfully files this

Unopposed First Motion for Extension of Time to File Appellant’s Brief. The

current deadline for filing Appellant’s Brief is September 23, 2015. Appellant

requests a 30-day extension of time for a new deadline of October 23, 2015.

      The reasons for this request are as follows:

      1.    The reporter’s record in this case was filed on August 24, 2015, and it

contains 36 volumes of transcripts and exhibits from a two-week jury trial. Counsel
needs additional time to review this voluminous record to prepare the opening brief

for Carrizo.

      2.       In addition, the undersigned has several other briefing deadlines and

hearings that impact her ability to prepare the brief in this case, including an

accelerated, class-action appeal in Texas Law Shield LLP, et al. v. Crowley, No.

14-15-00705-CV, in the Fourteenth Court of Appeals at Houston, Texas, where the

appellants’ opening brief will be due September 22, 2015.

      3.       Counsel also will be attending and presenting argument at a discovery

hearing and a status conference in a multi-district litigation, styled In re New

England Compounding Pharmacy, Inc. Products Liability Litigation, MDL No.

13-2419, in the United States District Court District of Massachusetts. Both hearings

will be in Boston on September 9, 2015.

      This extension is not sought for the purposes of delay. No prior extension has

been granted for this deadline.

      As set forth in the Certificate of Conference below, this motion for extension

of time is Unopposed.

      For these reasons, Appellant requests that the Unopposed First Motion for

Extension of Time be extended 30 days to October 23, 2015.




                                          2
                                         Respectfully submitted,

                                         /s/ Marcy Hogan Greer
                                         Marcy Hogan Greer
                                         State Bar No. 08417650
                                         mgreer@adjtlaw.com
                                         ALEXANDER DUBOSE JEFFERSON &
                                         TOWNSEND LLP
                                         515 Congress Avenue, Suite 2350
                                         Austin, Texas 78701-3562
                                         Telephone: (512) 482-9300
                                         Facsimile: (512) 482-9303

                                         John M. Zukowski
                                         State Bar No. 22293400
                                         jmz@zbsplaw.com
                                         Pascal Paul Piazza
                                         State Bar No. 15966850
                                         ppp@zbsplaw.com
                                         ZUKOWSKI, BRESENHAN, SINEX &
                                         PETRY, L.L.P.
                                         1177 West Loop South, Suite 1100
                                         Houston, Texas 77027
                                         Telephone: (713) 965-7597
                                         Facsimile: (713) 9639169

                                         ATTORNEYS FOR APPELLANT
                                         CARRIZO OIL & GAS, INC.


                          CERTIFICATE OF CONFERENCE
      I certify that on August 26, 2015, I conferred with Deborah Race, counsel for

Barrow-Shaver Oil & Gas Resources Company, and she stated that her client does

not oppose the relief sought in this motion for extension of time.

                                              /s/ Marcy Hogan Greer
                                              Marcy Hogan Greer


                                          3
                            CERTIFICATE OF SERVICE
      On September 1, 2015, I electronically filed this motion with the Clerk of the

Court using the eFile.TXCourts.gov electronic filing system, which will send

notification of such filing to the following (unless otherwise noted below).

Otis Carroll
ocarroll@icklaw.com
Deborah Race
drace@icklaw.com
Collin M. Maloney
emaloney@icklaw.com
IRELAND, CARROLL & KELLEY, P.C.
6101 S. Broadway, Suite 500
Tyler, Texas 75703
Telephone: (903) 561-1600
Facsimile: (903) 561-1071

R. Clay Hoblit
choblit@hfdlaw.com
HOBLIT FERGUSON DARLING L.L.P.
2000 Frost Bank Plaza
802 Carancahua
Corpus Christi, Texas 78401
Telephone: (361) 888-9392
Facsimile: (361) 888-9187

Counsel for Appellee
Barrow-Shaver Resources Company

                                             /s/ Marcy Hogan Greer
                                             Marcy Hogan Greer




                                         4